340 S.W.3d 344 (2011)
Perry L. LEWIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71189.
Missouri Court of Appeals, Western District.
April 26, 2011.
*345 S. Kate Webber, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Jayne T. Woods, Jefferson City, MO, for respondent.
Before: ALOK AHUJA, P.J., and VICTOR C. HOWARD and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Perry L. Lewis was convicted following a jury trial of multiple counts of burglary, robbery, and sexual misconduct. He appeals the judgment of the Circuit Court of Jackson County denying his motion for post-conviction relief under Supreme Court Rule 29.15 following an evidentiary hearing. Lewis contends on appeal that the case must be reversed and remanded because the motion court failed to make findings of fact concerning one of his claims. He also argues that the motion court clearly erred in rejecting his claims that trial counsel was ineffective (1) for failing to investigate and cross-examine the eyewitnesses concerning their failure to describe his limp in their pretrial statements or trial testimony, and (2) for failing to present evidence concerning an alibi defense to one of the charged offenses. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).